Exhibit 10.1

 

Revolving Line of Credit Agreement   LOGO [g2511025110.jpg]

 

C-Cor Incorporated (“C-Cor”) and Broadband Capital Corporation (collectively,
“Borrowers”) have requested Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank, at 445 Penn Street 1BC-0100, Reading, Pennsylvania, 19601
(“Bank”), to issue Standby Letters of Credit only (the “Letters of Credit”) to
Borrowers from time to time during the period set forth below (the “Commitment
Period”) in an aggregate undrawn face amount outstanding at any one time not to
exceed Bank’s commitment set forth below (the “Commitment Amount”) and, subject
to the terms and conditions set forth herein and in the Note and the other
Credit Documents (hereinafter defined) and, relying upon the representations and
warranties herein and therein set forth, Bank is willing to issue such Letters
of Credit.

 

Commitment

Period:

   From this date, November 5, 2004 (“Closing Date”), and until the 364th day
thereafter (“Maturity Date”).

Commitment

Amount:

   $10,000,000.00

 

Within the limits of time and amount set forth above and subject to the terms
and conditions set forth herein and in the Note and the other Credit Documents,
Borrowers may request the issuance of Letters of Credit hereunder. Borrowers may
at any time or from time to time reduce the Commitment Amount to an amount not
less than the sum of the undrawn face amount of the Letters of Credit and
amounts drawn but unreimbursed under Letters of Credit by providing not less
than five days’ prior written notice (which notice shall be irrevocable) to such
effect to Bank. If Bank issues Letters of Credit above the Commitment Amount,
all the terms and conditions set forth herein and in the Note and the other
Credit Documents will apply to such Letters of Credit.

 

The obligation of Borrowers to reimburse the Bank for draws on the Letters of
Credit, to pay interest thereon and to pay fees, if any, with respect to the
Commitment Amount (collectively, the “Obligations”) shall be evidenced by a
Revolving Line of Credit Note (the “Note”), and security agreements, letter of
credit applications (collectively, the “Applications”), or other instruments or
documents, which together with this Agreement, are sometimes referred therein as
the (“Credit Documents”).

 

In consideration of the foregoing and intending to be legally bound, Borrowers
agrees with Bank as follows:

 

Representations and Warranties. In addition to the representations and
warranties contained in the Note and any other Credit Documents, Borrowers
hereby make the following representations and warranties which shall be true and
correct on the date hereof and shall continue to be true and correct at the time
of the issuance of any of the Letters of Credit and until the Obligations shall
have been paid in full, or if there are no Letters of Credit are outstanding, so
long as the Commitment Period has not expired:

 

Organization. Borrowers are duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which Borrowers are incorporated;
Borrowers have the power and authority to own their properties and assets, to
carry on their businesses as now being conducted and are qualified to do
business in every jurisdiction in which they are required to qualify to do
business where failure to qualify would have a material adverse effect upon the
financial condition, business or operations of Borrowers.

 

4



--------------------------------------------------------------------------------

Validity and Binding Nature. Borrowers have the power to execute, deliver, and
perform this Agreement, the Note and all other Credit Documents to which each is
a party and when executed and delivered, this Agreement, the Note and all other
Credit Documents to which Borrowers are a party will be valid and binding
obligations of Borrowers, enforceable in accordance with their terms; provided,
however, that this representation with respect to enforceability is limited by
bankruptcy, insolvency, or other laws of general application relating to or
affecting the enforcement of creditors’ rights and general equitable principles.

 

Due Authorization. The execution, delivery and performance of this Agreement,
the Note and all other Credit Documents to which Borrowers are a party have been
duly authorized by all necessary corporate action required for the lawful
creation and issuance and performance thereof and will not violate any provision
of law, regulation, any order of any court or governmental agency, the charter
documents, by-laws, partnership agreement, or other organizational documents of
Borrowers.

 

Conflicting Instruments. Except as waived by The CIT Group/Business Credit, Inc.
for the interim period until the Credit Facility dated November 7, 2002
terminates, the execution, delivery and performance of this Agreement, the Note
and all other Credit Documents will not violate any provisions of any indenture,
agreement, or other instrument to which Borrowers or any of Borrowers’
properties or assets are bound, and will not be in conflict with, result in a
breach of or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement, or other instrument, or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the properties or assets of Borrowers.

 

Authorization and Consents. No authorization, consent, approval, license or
exemption of, and no registration, qualification, designation, declaration or
filing with any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, is necessary to the valid
execution, delivery and performance of this Agreement, the Note or any other
Credit Document.

 

Financial Condition. The most recent financial statements of C-Cor delivered to
the Bank are true and correct and present fairly in all material respects the
financial position of C-Cor and its consolidated subsidiaries as of the date
thereof; and the results of their operations for the period or periods
indicated; and show all known liabilities, direct or contingent, of C-Cor and
its consolidated subsidiaries as of the date thereof required to be show thereon
in accordance with generally accepted accounting principles (“GAAP”). Such
financial statements have been prepared in accordance with GAAP consistently
applied from period to period subject in the case of interim statements to
normal year-end adjustments. Since the date of such financial statements, there
has been no material adverse change in the condition, financial or otherwise, of
C-Cor and its consolidated subsidiaries or in their operations, business,
prospects or properties, and since such date, Borrowers have not incurred, other
than in the ordinary course of business, any indebtedness, liabilities,
obligations or commitments, contingent or otherwise, other than indebtedness
created hereunder.

 

Compliance with Laws. Neither the Borrowers nor any of their subsidiaries are in
violation of or subject to any contingent liability on account of any law or any
order or regulation issued by any court or governmental authority including but
not limited to the Employee Income Security Act of 1974, as amended (“ERISA”),
the Internal Revenue Code of 1986, as amended (the “Code”), any applicable
occupational and health or safety law, environmental protection or pollution
control law or hazardous waste or toxic substances management, handling or
disposal law where such violation or contingent liability could have a material
adverse effect upon the financial condition, business or operations of
Borrowers.

 

5



--------------------------------------------------------------------------------

Litigation. Except as previously disclosed in writing to Bank prior to the date
of this Agreement, there is no action, suit or proceeding at law or in equity or
by or before any governmental instrumentality or other agency now pending, or to
the knowledge of Borrowers, threatened by or against or affecting Borrowers or
any of the properties or rights of Borrowers which, if adversely determined,
would impair the right of Borrowers to carry on their business substantially as
now conducted or would adversely affect the financial condition, business or
operations of Borrowers.

 

Title to Assets. Borrowers have good and marketable title to their assets, free
and clear of all liens and encumbrances, except for those liens or encumbrances
specified on the Addendum.

 

Tax Returns. Borrowers have filed all returns and reports that are required to
be filed by them in connection with any federal, state or local tax, duty or
charge levied, assessed or imposed upon them or their property or withheld by
them, and Borrowers are not delinquent in the payment of any such tax except for
any delinquency which is contested in good faith by Borrowers and for which
adequate reserves or other provisions have been established.

 

Misrepresentation. Neither this Agreement, the Note, the other Credit Documents,
nor any other document, statement, financial statement, or certificate furnished
to Bank by or on behalf of Borrowers in connection herewith, contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading and, insofar as Borrowers can
now foresee, there is no event or condition which may in the future materially
adversely affect the financial condition, operations, properties or prospects of
Borrowers which has not been set forth in this Agreement or in a document,
statement, financial statement, or certificate furnished to Bank in connection
herewith.

 

Conditions. The obligation of Bank to issue any Letter of Credit hereunder is
subject to the performance by Borrowers of their obligations to be performed
hereunder and under the Note and the other Credit Documents on or before the
date of such Letter of Credit and to the satisfaction of the following further
conditions:

 

The representations and warranties contained herein, in the Note and in the
other Credit Documents shall be true on and as of the date each Letter of Credit
is issued with the same effect as though made on and as of each such date; on
each such date no “Event of Default” under and as defined in the Note and no
event, act or condition which with notice or the passage of time or both would
constitute such an Event of Default shall have occurred and be continuing or
exist or shall occur or exist after issuance of the Letter of Credit, and any
request for issuance of a Letter of Credit under Section 2.(b) below shall
constitute a certification by Borrowers to such effect.

 

C-Cor shall have provided Bank with written notice (or telephonic notice
confirmed in writing) of the proposed Letter of Credit and completion of an
Application.

 

The conditions, if any, specified in the Note or any Credit Document shall have
been met to the satisfaction of Bank.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory to Bank and Bank shall have
received all such counterpart originals or certified or other copies of such
documents and records of proceedings in connection with such transactions, in
form and substance satisfactory to Bank, as Bank may from time to time request.

 

6



--------------------------------------------------------------------------------

General Covenants. In addition to the covenants contained in the Note and the
other Credit Documents, Borrowers hereby covenant and agree that, so long as any
of Letters of Credit or Obligations are outstanding, or if there are no Letters
of Credit or Obligations outstanding so long as the Commitment Period has not
expired, Borrowers shall, except as Bank may otherwise agree in writing:

 

Financial Statements-Annual. Furnish to Bank, within 120 days after the end of
each fiscal year of C-Cor, C-Cor’s annual Financial Statements, all in
reasonable detail, prepared in accordance with GAAP and audited by an
independent certified public accountant not unsatisfactory to Bank. “Financial
Statements” mean C-Cor’s consolidated and consolidating balance sheets, income
statements and statements of cash flows for the year or quarter together with
year-to-date figures and comparative figures for the corresponding periods of
the prior year.

 

Financial Statements-Other. Furnish the Bank within 45 days after the end of
each fiscal quarter C-Cor’s Financial Statements for such period, in reasonable
detail, certified by an authorized officer of C-Cor and prepared in accordance
with GAAP. Borrowers shall also deliver a certificate as to whether any Event of
Default exists, and, if so, the details thereof and the corrective measures
Borrowers propose to take. Borrowers shall furnish to Bank such other
information concerning the financial or business affairs of Borrowers as may be
reasonably requested by Bank from time to time.

 

Property. Maintain and keep all of its property in good repair, working order
and condition, ordinary wear and tear excepted, and make or cause to be made all
necessary or appropriate repairs, renewals, replacements, substitutions,
additions, betterments and improvements thereto.

 

Taxes and Assessments. Duly pay and discharge all taxes, assessments and
governmental charges levied upon or assessed against it or against its
properties or income prior to the date on which penalties are attached thereto,
unless and except to the extent only that such taxes, assessments and charges
shall be contested in good faith and by appropriate proceedings diligently
conducted by Borrowers (unless and until foreclosure, distraint, sale or other
similar proceedings shall have been commenced) and provided that such reserve or
their appropriate provisions, if any, as shall be required by GAAP shall have
been made therefor.

 

Litigation. Promptly give notice in writing to Bank of the occurrence of any
material litigation, arbitration or governmental proceeding affecting Borrowers,
and of any governmental investigation or labor dispute - pending or, to the
knowledge of Borrowers, threatened which could reasonably be expected to
interfere substantially with normal operations of the business of Borrowers or
materially adversely, affect the financial condition, business, or operations of
Borrowers.

 

Books and Records. Maintain and keep proper records and books of account in
conformance with GAAP applied on a consistent basis in which full, true and
correct entries shall be made of all its dealings and business affairs.

 

Access to Properties, Books and Records. Permit any of the officers, employees
or representatives of Bank to visit and inspect any of the properties of
Borrowers and to examine the books and records and discuss the affairs, finances
and accounts of Borrowers with representatives thereof, during normal business
hours, and as often as Bank may reasonably request.

 

Financial Information-Guarantors. Cause any third party guarantor of the Loans
to submit annually or at any time there is a material change in their financial
position, personal or business financial statements containing such financial
information as may be requested by Bank from time to time.

 

Change in Business; Management. Not engage in any line of business other than
those in which they are actively engaged in on the date hereof or make any
material change in the composition of their current executive management.

 

7



--------------------------------------------------------------------------------

Compliance with Laws. Comply, and shall cause any subsidiary to comply, with all
laws, and all regulations or orders issued pursuant thereto, including but not
limited to ERISA, the Code, any applicable occupational, and health or safety
law, environmental protection or pollution control law or hazardous waste or
toxic substances management, handling or disposal law where non-compliance could
have a material adverse effect on the financial condition, business or
operations of Borrowers.

 

Fundamental Changes. Except as disclosed on Schedule A, not purchase or
otherwise acquire all or substantially all of the capital stock or other
ownership interests or assets of any other person, firm or corporation and, and
not merge or consolidate with or into any other person, firm or corporation, or
permit any other person, firm or corporation to merge with or into them, nor
permit any change in their ownership, or dissolve.

 

Insurance. Keep all insurable property, real and personal, now owned or
hereafter acquired, insured at all times against loss or damage by fire and
extended coverage risks and other hazards of the kinds customarily insured
against and in amounts customarily carried by businesses engaged in comparable
businesses and comparably situated; effect all such insurance under valid and
enforceable policies issued by insurers of recognized responsibility not
unacceptable to Bank; and, promptly from time to time upon request of Bank,
deliver to Bank a summary schedule indicating all insurance then in effect.

 

Existence. Do all things necessary to maintain, renew and keep in full force and
effect their organizational existence and all rights, permits and franchises
necessary to enable them to continue their business. Preserve and protect theirs
patents, franchises, licenses, trademarks, trademark rights, tradenames,
tradename rights, and copyrights used or useful in the conduct of their
business.

 

Transactions with Affiliates. Not enter into any transaction, including, without
limitation, the purchase, sale, leasing or exchange of property, real or
personal, or the rendering of any service, with any person, firm or corporation
affiliated with Borrowers, except in the ordinary course of and pursuant to the
reasonable requirements of Borrowers’ business and upon fair and reasonable
terms no less favorable to Borrowers than would be obtained in a comparable
arm’s-length transaction with any other person, firm or corporation not
affiliated with Borrowers.

 

Notice of Event of Default. Promptly give notice in writing to Bank of the
occurrence of any Event of Default under and as defined in the Note, and of any
condition, event, act or omission which, with the giving of notice or the lapse
of time or both, would constitute such an Event of Default.

 

General Provisions

 

Waivers. The provisions of this Agreement may from time to time be waived in
writing by Bank in its sole discretion. Any such waiver of any kind on the part
of Bank of any breach or default under this Agreement or any waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent set forth in such writing. No delay by Bank in
exercising any right or remedy hereunder shall operate as a waiver thereof.

 

Binding Nature. The rights and privileges of Bank contained in this Agreement
shall inure to the benefit of its successors and assigns, and the duties of
Borrowers shall bind all heirs, personal representatives, successors and
assigns. Borrowers refers individually and collectively to all signers of this
Agreement. Each of the signers shall be jointly and severally.

 

Governing Law; Jurisdiction. Time of performance hereunder is of the essence of
this Agreement. This Agreement and any written supplement hereto executed by
Borrowers in which reference to this

 

8



--------------------------------------------------------------------------------

Agreement is made shall in all respects be governed by the laws of the
Commonwealth of Pennsylvania (except to the extent that federal law governs).
Borrowers hereby irrevocably consent to the exclusive jurisdiction of any state
or federal court where Bank’s office indicated above is located; provided that
nothing contained in this Agreement will prevent Bank from initiating
proceedings in the courts of any other jurisdiction in which Borrowers or any of
their properties or collateral may be found. Borrowers waive any objection to
venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum.

 

Severability. If any provision hereof shall for any reason be held invalid or
unenforceable, no other provision shall be affected thereby, and this Agreement
shall be construed as if the invalid or unenforceable provision had never been a
part of it. The descriptive headings hereof are for convenience only and shall
not in any way affect the meaning or construction of any provision hereof.

 

Waiver of Jury Trial. Any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by Borrowers or Bank, or any of their
successors or assigns, on or with respect to this Agreement or the dealings of
Borrowers or Bank with respect hereto, shall be tried only by a court and not by
a jury. Borrowers and Bank hereby knowingly, voluntarily and intentionally waive
any right to a trial by jury in any such suit, action or proceeding. Further,
Borrowers and Bank waive any right they may have to claim or recover, in any
such suit, action or proceeding, any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Borrowers acknowledge and agree that this paragraph is a specific and
material aspect of this Agreement and that Bank would not extend credit to
Borrowers if the waivers set forth in this paragraph were not a part of this
Agreement.

 

Notices. Every notice and other communication under this Agreement shall be in
writing and may be by hand-delivery, first-class mail (postage prepaid),
facsimile or electronic transmission (if confirmed promptly by one of the other
methods specified herein), or by nationally recognized overnight courier
service, to the addresses for Bank and Borrowers set forth herein or to such
other address as one may give to the other in writing for such purposes. Notice
given by telecopy or other means of electronic transmission shall be deemed to
have been given and received when sent. Notice by overnight courier shall be
deemed to have been given and received on the date scheduled for delivery.
Notice by mail shall be deemed to have been given and received three (3)
calendar days after the date first deposited in the United States Mail. Notice
by hand delivery shall be deemed to have been given and received upon delivery.

 

Special Covenants. In addition to the covenants contained herein and in the Note
and the other Credit Documents, Borrowers hereby agree that, so long as any of
Letters of Credit or Obligations are outstanding, or if there are no Letters of
Credit or Obligations outstanding so long as the Commitment Period has not
expired, Borrowers shall, except as Bank may grant their prior written consent,
comply with the special provisions or covenants set forth in any written
supplement, now or hereafter executed by Borrowers, in which reference to this
Agreement is made.

 

9



--------------------------------------------------------------------------------

Signatures

 

Witness the due execution hereof this 5th day of November, 2004.

 

    C-COR INCORPORATED

--------------------------------------------------------------------------------

       

Attest/Witness:

  By:  

/s/ William T. Hanelly

--------------------------------------------------------------------------------

    Title:   Chief Financial Officer

(Corporate Seal)

      Business Address: 60 Decibel Road         State College, PA 16801    
BROADBAND CAPITAL CORPORATION

Attest/Witness:

  By:  

/s/ George M. Savereno

--------------------------------------------------------------------------------

    Title:   President         Business Address: 1105 North Market Street

(Corporate Seal)

      Suite 1300         Wilmington, DE 19899     CITIZENS BANK OF PENNSYLVANIA

--------------------------------------------------------------------------------

       

Attest/Witness:

  By:  

/s/ Joseph N. Butto

--------------------------------------------------------------------------------

    Title:   Vice President         Business Address: 445 Penn Street        
Reading, PA 19601

 

10



--------------------------------------------------------------------------------

ADDENDUM to that certain Revolving Line of Credit Agreement dated November 5,
2004, between C-Cor Incorporated and Broadband Capital Corporation as Borrowers
and Citizens Bank of Pennsylvania, as the Bank. Capitalized terms used in this
Addendum and not otherwise defined shall have the meanings given them in the
Loan Agreement. Section numbers below refer to the sections of the Agreement.

 

Title to Assets. Describe additional liens and encumbrances below:

 

See Schedule A attached hereto.

 

Litigation. Describe pending or threatened litigation, proceedings, etc. below:

 

Certain former security holders and employees of Convergence.com Corporation, a
company that we acquired in fiscal year 2000, filed claims against the Company
in March 2001 alleging violations of state securities laws and certain other
state law claims related to a stock option plan. The complaint alleged that the
damages suffered by the individuals approximated $2.1 million, which was based
on the number of stock options multiplied by the highest price of the Company’s
common stock since the acquisition, and did not take into account the exercise
price, which the plaintiffs would have had to pay to the Company if the options
were exercised. The complaint also asserted claims for treble damages, an
undetermined amount of punitive damages, and reimbursement of attorney’s fees.

 

On January 23, 2004, the Superior Court of Forsyth County, Georgia, granted the
Company’s motion for summary judgment in full, thereby dismissing all claims
against the Company. The plaintiffs have filed a motion of their intent to
appeal the decision.

 

Additional Covenants. In addition to the covenants contained in the Letter of
Credit Agreement, Borrowers hereby agree to the following additional covenants:

 

1. The Loan facility shall be available on a revolving basis during the period
commencing on the Closing Date and ending on the Maturity Date and shall only be
available for Letters of Credit. Letters of Credit issued under Application and
Agreement for Standby Letter of Credit Agreements described on Schedule B
attached hereto shall be deemed to be issued under this Credit Agreement. In the
event of any inconsistency (including any additional terms requiring the
prepayment of any amounts to be drawn under any Letters of Credit or the posting
of additional collateral) between the terms of this Credit Agreement and the
terms and conditions of any form of letter of credit application submitted by
C-Cor to, or entered into by C-Cor with, the Bank relating to any Letter of
Credit, the terms of this Credit Agreement shall control.

 

11



--------------------------------------------------------------------------------

2. Letters of Credit issued under the Loan facility shall have an expiration
date no later than twelve months after the Letter of Credit issuance date, and
shall be secured by cash equal to 102% of its dollar value as issued.

 

3. In the event that the Letter of Credit facility is terminated for any reason
or demand is made thereunder following the occurrence of an Event of Default as
defined in any of the Credit Documents, Borrowers will deposit, or cause
Broadband Capital Corporation to deposit, with the Bank an amount equal to the
undrawn face amount of all Letters of Credit then outstanding which have been
issued. Such funds will be held by the Bank as cash collateral to secure
Borrowers’ obligations.

 

4. Bank shall have a security interest in all cash collateral and funds held in
Account No. 6201670320 or any successor account established by Broadband Capital
Corporation with the Bank pursuant to the Collateral Assignment of Deposit
Account of even date herewith.

 

5. The applicable Letter of Credit Margin will be set at 65 basis points,
payable in quarterly arrears. In the event a Letter of Credit shall be drawn
upon, Borrowers shall reimburse the Bank in the amount of such drawing within
five business days after such drawing is paid by the Bank, together with
interest equal to the Prime Rate, floating.

 

7. The following conditions precedent shall be met prior to or at the Closing
Date:

 

a. Bank’s satisfactory completion of a credit analysis, including but not
limited to access to management and financial reviews (on a historical and a
projected basis), as well as environmental reviews, legal reviews, site visits,
and other due diligence, as required by Bank;

 

b. Execution and delivery of satisfactory documentation as well as execution and
delivery of other ancillary documentation;

 

c. No Event of Default under any of the Credit Documents shall have occurred,
and the representations and warranties of Borrowers shall be true and correct
prior to and after the Closing Date;

 

d. Any other necessary governmental and third party notices, filings, consents,
and approvals shall have been made or obtained;

 

e. Bank’s continuing satisfaction with the condition (financial, proforma
financial and other), and as to the operations, assets, nature of assets,
liabilities, and prospects of the Borrowers and their subsidiaries, including no
material adverse changes;

 

f. Bank’s satisfaction as to the tax, ownership, capital, corporate,
organizational, and legal structure of Borrowers;

 

g. Satisfactory proof that all fees and expenses required to be paid by
Borrowers on or before the Closing Date have been paid, including the following
expenses, which shall be the responsibility of Borrowers: all reasonable
out-of-pocket costs and expenses (including reasonable fees and expenses of
counsel for Bank, and of other special and local counsel for Bank, and of other

 

12



--------------------------------------------------------------------------------

experts, if any, engaged by Bank), incurred by Bank in connection with the
negotiation, preparation, execution and administration of any commitment letter
and the documentation for the Letter of Credit facilities. Borrowers shall also
be responsible for all expenses of Bank in connection with any amendments or
waivers and all expenses of Bank in connection with enforcement or preservation
of rights under or in connection with the Credit Documents or any commitment
letter.

 

13



--------------------------------------------------------------------------------

SCHEDULE A

 

Permitted Liens and Encumbrances

 

(a) liens existing on the date hereof on specific items of equipment and other
liens expressly permitted, or consented to in writing by the Bank;

 

(b) purchase money liens;

 

(c) liens of local or state authorities for franchise or other like taxes,
provided that the aggregate amounts of such liens shall not exceed $100,000.00
in the aggregate at any one time;

 

(d) statutory liens of landlords and liens of carriers, warehousemen, bailees,
mechanics, materialmen and other like liens imposed by law, created in the
ordinary course of business and for amounts not yet due (or which are being
contested in good faith, by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens) and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP;

 

(e) deposits made (and the liens thereon) in the ordinary course of business of
the Borrowers (including, without limitation, security deposits for leases,
performance bonds, indemnify bonds, surety bonds and appear bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, contracts
(other than for the repayment or guarantee of borrowed money or purchase money
obligations), statutory obligations and other similar obligations arising as a
result of progress payments under government contracts;

 

(f) easements (including, without limitation, reciprocal easement agreements and
utility agreements), encroachments, minor defects or irregularities in title,
variation and other restrictions, charges or encumbrances (whether or not
recorded) affecting real estate, and which in the aggregate do not materially
interfere with the occupation, use or enjoyment by Borrowers of its business on
the property so encumbered;

 

(g) liens of judgment creditors provided such liens do not exceed, in the
aggregate, at any time $10,000,000 (other than liens bonded or insured to the
reasonable satisfaction of the Bank;

 

(h) tax liens which are not yet due and payable or which are being diligently
contested in good faith by Borrowers by appropriate proceedings, and which liens
are not filed on any public records;

 

(i) a lien on the real estate of C-Cor located in State College, Pennsylvania
securing indebtedness to the Pennsylvania Industrial Development Authority with
an outstanding principal balance of approximately $851,421 as of the Closing
Date; and

 

(j) security interests and mortgage liens on all assets of Borrowers and others
securing obligations under the Credit Facility with The CIT Group/Business
Credit, Inc., which terminates on November 8, 2004.

 

1



--------------------------------------------------------------------------------

Permitted Acquisitions

 

C-Cor acquisition of business of nCube Corporation

 

2



--------------------------------------------------------------------------------

SCHEDULE B

 

Letter of Credit Number

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

S700207

   $ 600,000.00    16-Aug-05

S900196

     100,000.00    5-Nov-05

LC-873570

     360,000.00    30-Sep-05

LC-601031

     50,000.00    28-Jan-05